DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 70 is objected to because of the following informalities: the claim should end in a period punctuation.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 70 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,693,600 B1 to Van Horne (hereinafter “Van Horne”). 
	For claim 70, Van Horne discloses a goalie skate for a hockey goalkeeper (Abstract) the goalie skate comprising: 
- a skate boot for receiving a foot of the hockey goalkeeper (boot body 16), the skate boot comprising a shell (front portion 78 and upper portion 80) and a liner (cushioning boot liner 64); 
- a blade for contacting ice (blade 12); and 
- a blade holder between the skate boot and the blade (col. 4, line 60 to col. 4, line 17). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 13, 15-17, 21, 25, 27-29, 33, 54, 56, 57, 59-62, 66, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0041073 A1 to Chen (hereinafter “Chen”) in view of US 2017/0280819 A1 to Corbeil (hereinafter “Corbeil).
	For claim 1, Chen discloses a skate boot (boot 12) for a skate (fig. 1), the skate boot defining a cavity to receive a user's foot (boot receives a wearer’s foot, para 0012) and comprising: 
- a shell (heel portion 16 and cuff portion 24) comprising a medial side portion configured to face a medial side of the user's foot (see medial side of shell in fig. 3), a lateral side portion configured to face a lateral side of the user's foot (see lateral side of shell in fig. 3), a heel portion configured to face a heel of the user's foot (see heel portion of shell in fig. 3), and an ankle portion configured to face an ankle of the user (cuff portion 24, fig. 1), the shell being articulated such that at least part of the ankle portion of the shell is movable relative to at least part of the medial side portion of the shell, at least part of the lateral side portion of the shell, and at least part of the heel portion of the shell (the boot 12 further includes a cuff portion 24 pivotally mounted to the heel portion 16 in a conventional manner by a pair of pivots 26 located on opposing sides of the cuff portion 24, para 0012).
	Chen does not specifically disclose: a liner removably disposed within the shell and thermoformable about the user's foot.  
	However, Chen does teach liners are known in the art and the embodiment of Chen above may include a suitable liner, not shown in the figures (para 0012). Attention is also directed to Corbeil teaching an analogous skate and skate boot (para 0072 of Corbeil). Specifically, Corbeil teaches the liner 36 comprises an insole 40 (fig. 2) and an expandable user-engaging structure 12 (fig. 2 of Corbeil) may be provided and shaped in a molding thermoforming process (paras 0093-0094 of Corbeil) for purposes of conforming the skate to the shape of the wearer’s foot (para 0087 of Corbeil). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Chen would be modified to further comprise a liner removably disposed within the shell and thermoformable about the user’s foot, and including an insole, as taught by Corbeil, to better conform the skate the shape of the wearer’s foot. Further, removability  is considered a functional recitation based on the user’s intended use. It is within the ordinary skill level of one skilled in the art to add and remove the liner depending on the use and needs of the skate and the user (cleaning and maintenance). The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable (MPEP 2114). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114).
		
	For claim 2, the modified Chen teaches the skate boot of claim 1, wherein the shell comprises: a lower shell member including at least part of the medial side portion of the shell, at least part of the lateral side portion of the shell, and at least part of the heel portion of the shell (heel portion 16); and an upper shell member including at least part of the ankle portion of the shell and pivotable relative to the lower shell member (cuff portion 24). 

	For claim 3, the modified Chen teaches the skate boot of claim 1, wherein at least a majority of the liner is thermoformable about the user's foot (see discussion for claim 1). 

	For claim 4, the modified Chen teaches the skate boot of claim 1, wherein at least part of the liner is non-thermoformable (Chen teaches the suitable liner has an elastic section, para 0012). 

	For claim 5, the modified Chen teaches the skate boot of claim 1, wherein the liner comprises a medial side portion configured to face the medial side of the user's foot, a lateral side portion configured to face the lateral side of the user's foot, a heel portion configured to face the heel of the user's foot, and an ankle portion configured to face the ankle of the user (see liner shape in fig. 2 of Corbeil). 

	For claim 6, the modified Chen teaches the skate boot of claim 5, wherein at least part of the medial side portion of the liner and at least part of the lateral side portion of the liner are thermoformable about the user's foot (see discussion for claim 1). 

	For claim 8, the modified Chen teaches the skate boot of claim 5, wherein the liner comprises a toe portion configured to enclose toes of the user's foot (elastic toe portion of liner, para 0012). 

	For claim 9, the modified Chen teaches the skate boot of claim 8, wherein at least part of the toe portion of the liner is non-thermoformable (suitable liner has an elastic section proximate the toe box 14 so that the liner can accommodate different foot sizes, para 0012). 

	For claim 13, the modified Chen teaches the skate boot of claim 5, wherein the liner comprises a sole portion configured to face a plantar surface of the user's foot (see discussion for claim 1 above). 

For claim 15, the modified Chen teaches the skate boot of claim 1, wherein the liner comprises a thermoformable portion (see discussion for claim 1) and a non-thermoformable portion (suitable liner has an elastic section proximate the toe box 14 so that the liner can accommodate different foot sizes, para 0012). 

	For claim 16, the modified Chen teaches the skate boot of claim 1, wherein the liner comprises thermoformable material (see discussion for claim 1) and non-thermoformable material (suitable liner has an elastic section proximate the toe box 14 so that the liner can accommodate different foot sizes, para 0012). 

	For claim 17, the modified Chen teaches the skate boot of claim 1, wherein the liner comprises a plurality of thermoformable materials that are different (para 0092 of Corbeil). 

	For claim 21, the modified Chen teaches the skate boot of claim 17, wherein the thermoformable materials of the liner include foams (para 0092 of Corbeil).

	For claim 25, the modified Chen teaches the skate boot of claim 17, wherein the thermoformable materials of the liner are fastened to one another (as discussed in claim 1, Chen teaches the toe portion of the liner is an elastic section proximate the toe box, para 0012 of Chen. Further, Corbeil teaches portions of the liner may comprise varying cellular materials, para 0092 of Corbeil. One skilled in the art would readily understand a connection or seam between the materials is inherent so the liner does not separate in an unwanted manner) (as an example for demonstrative purposes only, see US 2017/0042280 A1, figs. 11 and 14, cited). 

For claim 27, Chen teaches the skate boot of claim 1, wherein the liner comprises a lace and lacing openings receiving the lace (fastening means 28, see fig. 1 of Chen). 

	For claim 28, Chen does not specifically disclose the skate boot of claim 1, wherein the shell is thermoformable about the user's foot and the liner.  However, attention is again directed to Corbeil teaching the shell may be made thermoformed (paras 0079-0080). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Chen would be modified wherein the shell is thermoformable about the user's foot and the liner for purposes of providing a more secure and comfortable fit on the wearer’s foot. 

	For claim 29, Chen teaches the skate boot of claim 28, wherein a thermoformable portion of the shell overlies a thermoformable portion of the liner (as shown in figs 15A and 15B of Corbeil, the thermoformable portion of the shell overlies a thermoformable portion of the liner).
For claim 33, the modified Chen teaches the skate boot of claim 2, wherein at least a majority of the upper shell member and at least part a majority of the lower shell member are thermoformable about the user's foot (see discussion for claim 1 wherein the shell is thermoformable).

For claim 54, Chen does not specifically disclose the skate boot of claim 2, wherein the upper shell member is pivotable relative to the lower shell member by at least 20 degrees.
However, Chen does teach the boot 12 further includes a cuff portion 24 pivotally mounted to the heel portion 16 in a conventional manner by a pair of pivots 26 located on opposing sides of the cuff portion 24 (para 0012 of Chen). One skilled in the art would understand that the pivot would provide a reasonable degree of range of motion about the pivot. Therefore, Chen discloses the general conditions of the claimed invention except for the express disclosure of the degrees of motion. It would have been obvious to one of ordinary skill in the art before the effective filing date, barring any unforeseen result, to modify Chen wherein the upper shell member is pivotable relative to the lower shell member by at least 20 degrees because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 [R-5].

For claim 56, the modified Chen teaches the skate boot of claim 2, wherein the shell comprises a pivot pivotally connecting the upper shell member to the lower shell member (the boot 12 further includes a cuff portion 24 pivotally mounted to the heel portion 16 in a conventional manner by a pair of pivots 26 located on opposing sides of the cuff portion 24, para 0012 of Chen). 

	
For claim 57, the modified Chen teaches  the skate boot of claim 56, wherein the pivot comprises: a medial pivot element pivotally connecting a medial part of the lower shell member and a medial part of the upper shell member; and a lateral pivot element pivotally connecting a lateral part of the lower shell member and a lateral part of the upper shell member (see discussion for claim 56 above). 

	For claim 59, the modified Chen teaches the skate boot of claim 1, wherein the shell comprises a fiber-reinforced composite (para 0079 of Corbeil).  

	For claim 60, the modified Chen teaches the skate boot of claim 2, wherein each of the upper shell member and the lower shell member is molded (see discussion for claim 1 and para 0080 of Corbeil). 

	For claim 61, the Chen does not teach the skate boot of claim 1, wherein the skate is a goalie skate. However, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified Chen is a goalie skate simply by the wearer wearing the skate and playing the goalie position. The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable (MPEP 2114). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (MPEP 2114).

	For claim 62, the modified Chen teaches the skate boot of claim 1, wherein the skate boot is free of a tendon guard (Chen does not teach, suggest, or disclose a tendon guard). 

	For claim 66, Chen discloses a skate boot (boot 12) for a skate (fig. 1), the skate boot defining a cavity to receive a user's foot (boot receives a wearer’s foot, para 0012) and comprising: 
- a shell (heel portion 16 and cuff portion 24) comprising a medial side portion configured to face a medial side of the user's foot (see medial side of shell in fig. 3), a lateral side portion configured to face a lateral side of the user's foot (see lateral side of shell in fig. 3), a heel portion configured to face a heel of the user's foot (see heel portion of shell in fig. 3), and an ankle portion configured to face an ankle of the user (cuff portion 24, fig. 1), the shell comprising: 
- a lower shell member including at least part of the medial side portion of the shell, at least part of the lateral side portion of the shell, and at least part of the heel portion of the shell (heel portion 16); and 
- an upper shell member including at least part of the ankle portion of the shell (cuff portion 24) and pivotable relative to the lower shell member (the boot 12 further includes a cuff portion 24 pivotally mounted to the heel portion 16 in a conventional manner by a pair of pivots 26 located on opposing sides of the cuff portion 24, para 0012).
	Chen does not specifically disclose a liner removably disposed within the shell and thermoformable about the user's foot.  
However, Chen does teach liners are known in the art and the embodiment of Chen above may include a suitable liner, not shown in the figures (para 0012). Attention is also directed to Corbeil teaching an analogous skate and skate boot (para 0072 of Corbeil). Specifically, Corbeil teaches the liner 36 comprising an insole 40 (fig. 2) and an expandable user-engaging structure 12 (fig. 2 of Corbeil) may be provided and shaped in a molding thermoforming process (paras 0093-0094 of Corbeil) for purposes of conforming the skate to the shape of the wearer’s foot (para 0087 of Corbeil). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Chen would be modified to further comprise a liner disposed within the shell and thermoformable about the user’s foot, and including an insole, as taught by Corbeil, to better conform the skate the shape of the wearer’s foot. 

	For claim 67, Chen discloses a skate boot (boot 12) for a skate (fig. 1), the skate boot defining a cavity to receive a user's foot (boot receives a wearer’s foot, para 0012) and comprising: 
- a shell (heel portion 16 and cuff portion 24) comprising a medial side portion configured to face a medial side of the user's foot (see medial side of shell in fig. 3), a lateral side portion configured to face a lateral side of the user's foot (see lateral side of shell in fig. 3), a heel portion configured to face a heel of the user's foot (see heel portion of shell in fig. 3), and an ankle portion configured to face an ankle of the user (cuff portion 24, fig. 3), the shell being articulated such that at least part of the ankle portion of the shell is movable relative to at least part of the medial side portion of the shell (the boot 12 further includes a cuff portion 24 pivotally mounted to the heel portion 16 in a conventional manner by a pair of pivots 26 located on opposing sides of the cuff portion 24, para 0012).
Chen does not specifically disclose: at least part of the lateral side portion of the shell, and at least part of the heel portion of the shell, the shell being thermoformable about the user's foot.
However, attention is directed to Corbeil teaching an analogous skate and skate boot (para 0072 of Corbeil) and wherein portions of the shell may be made thermoformed (paras 0079-0080 of Corbeil) for purposes of providing enhanced stability between the wearer’s foot and the skate and for improved comfort on the wearer’s foot. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Chen would be modified wherein at least part of the lateral side portion of the shell, and at least part of the heel portion of the shell, the shell being thermoformable about the user's foot, as taught by Corbeil, for purposes of providing enhanced stability between the wearer’s foot and the skate and for improved comfort on the wearer’s foot. 
	Chen does not specifically disclose a liner disposed within the shell.  
However, Chen does teach liners are known in the art and the embodiment of Chen above may include a suitable liner, not shown in the figures (para 0012). Attention is again directed to Corbeil teaching an analogous skate and skate boot (para 0072 of Corbeil). Specifically, Corbeil teaches the liner 36 comprising and an insole 40 (fig. 2) and an expandable user-engaging structure 12 (fig. 2 of Corbeil) may be provided and shaped in a molding thermoforming process (paras 0093-0094 of Corbeil) for purposes of conforming the skate to the shape of the wearer’s foot (para 0087 of Corbeil). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Chen would be modified to further comprise a liner disposed within the shell as taught by Corbeil, to better conform the skate the shape of the wearer’s foot and provide additional comfort to the wearer. 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Corbeil, and in further view of US 5,794,362 A to Polk (hereinafter “Polk”). 
	For claim 10, Chen does not teach the skate boot of claim 5, wherein the liner comprises an instep portion configured to face an instep of the user's foot.
However, attention is directed to Polk teaching an analogous boot and liner for skates (col. 5, lines 57-67 of Polk). Specifically, Polk teaches the liner comprises a tongue 256 incorporated into the liner (col. 11, line 62 to col. 12, line 10). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Chen would be further modified wherein the liner comprises an instep portion configured to face an instep of the user's foot, in the form of a tongue as taught by Polk, for purposes of providing additional comfort to the front of the wearer’s foot, and to provide cushioning against impacts, as is known in the art. 

	For claim 12, the modified Chen teaches the skate boot of claim10, wherein the liner comprises a tongue including the instep portion of the liner (see discussion for claim 10). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Corbeil, and in further view of EP 1013315 A1 to Chenevert (hereinafter “Chenevert”). 
	For claim 14, the modified Chen does not specifically disclose the skate boot of claim 13, wherein at least part of the sole portion of the liner is thermoformable about the user's foot. 
However, attention is directed to Chenevert teaching an analogous skate and boot assembly (abstract of Chenevert). Specifically, Chenevert teaches that traditionally ice skates are manufactured to include an insole formed by molding processes for purposes of better fitting the different cavities of the foot (para 0002 of Chenevert). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Chen would be modified wherein at least part of the sole portion of the liner is thermoformable about the user's foot in a molding process, as taught by Chenevert, for purposes of better fitting the different cavities of the foot. 

Claims 30, 31, 44, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Corbeil, and in further view of US 2014/0250733 A1 to Cruikshank (hereinafter “Cruikshank”). 
For claim 30, Chen does not specifically disclose the skate boot of claim 29, wherein: the thermoformable portion of the shell is a first thermoformable portion of the shell; a second thermoformable portion of the shell overlies a second thermoformable portion of the liner; a thermoformability of the first thermoformable portion of the shell is greater than a thermoformability of the second thermoformable portion of the shell.
However, attention is directed to Cruikshank teaching an analogous skate and boot (abstract of Cruikshank). Specifically, Cruikshank teaches a skate comprising a rigid lower portion 12 and a less ridged portion 14 made of a thermoformable material (para 0010) wherein the thermoformable upper portion 14 softens at a temperature range that does not affect the rigidity of the rigid lower portion 12 (para 0024), for purposes of providing the wearer enhanced flexibility in the ankle region while maintaining a desired stiffness in the foot region. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Chen would be further modified wherein the thermoformable portion of the shell is a first thermoformable portion of the shell; a second thermoformable portion of the shell overlies a second thermoformable portion of the liner; a thermoformability of the first thermoformable portion of the shell is greater than a thermoformability of the second thermoformable portion of the shell, as taught by Cruikshank for purposes of providing the wearer enhanced flexibility in the ankle region while maintaining a desired stiffness in the foot region.
	The modified Chen does not specifically disclose: a thermoformability of the first thermoformable portion of the liner is greater than a thermoformability of the second thermoformable portion of the liner.  
However, attention is again directed to the teachings of Cruikshank. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein a thermoformability of the first thermoformable portion of the liner is greater than a thermoformability of the second thermoformable portion of the liner for providing an upper portion of the liner that is less stiff and more flexible in the ankle region, and a lower portion of the liner that is more stiff and stable in the lower portion of the skate. 

For claim 31, Chen does not specifically disclose the skate boot of claim 2, wherein at least part of the upper shell member and at least part of the lower shell member are thermoformable about the user's foot.  
However, attention is directed to Cruikshank teaching an analogous skate and boot (abstract of Cruikshank). Specifically, Cruikshank teaches a skate comprising a rigid lower portion 12 and a less ridged portion 14 made of a thermoformable material (para 0010) wherein the thermoformable upper portion 14 softens at a temperature range that does not affect the rigidity of the rigid lower portion 12 (para 0024), for purposes of providing the wearer enhanced flexibility in the ankle region while maintaining a desired stiffness in the foot region. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Chen would be further modified wherein at least part of the upper shell member and at least part of the lower shell member are thermoformable about the user's foot as taught by Cruikshank for purposes of providing the wearer enhanced flexibility in the ankle region while maintaining a desired stiffness in the foot region.

	For claim 44, Chen does not specifically disclose the skate boot of claim 1, wherein the shell comprises a plurality of zones that differ in stiffness.  
However, attention is directed to Cruikshank teaching an analogous skate and boot (abstract of Cruikshank). Specifically, Cruikshank teaches a skate comprising a rigid lower portion 12 and a less ridged portion 14 made of a thermoformable material (para 0010) wherein the thermoformable upper portion 14 softens at a temperature range that does not affect the rigidity of the rigid lower portion 12 (para 0024), for purposes of providing the wearer enhanced flexibility in the ankle region while maintaining a desired stiffness in the foot region. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Chen would be further modified wherein the shell comprises a plurality of zones that differ in stiffness for purposes of providing the wearer enhanced flexibility in the ankle region while maintaining a desired stiffness in the foot region.

	For claim 48, the modified Chen teaches the skate boot of claim 44, wherein the zones of the shell comprise a plurality of materials that are different (see discussion for claim 44 and paras 0010, 0017, and 0018 of Cruikshank). 

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Corbeil, and in further view of  US 7,219,900 B2 to Meibock (hereinafter “Meibock”). 
	For claim 45, Chen does not specifically disclose the skate boot of claim 44, wherein a thickness of the shell varies between the zones of the shell.  
	However, attention is directed to Meibock teaching an analogous skate and boot (abstract of Meibock). Specifically, Meibock teaches varying the rigidity of the boot is created by varying thickness wherein sections of the boot have a high rigidity include a first thickness, for providing greater stability and protection, and sections of the boot having the low rigidity include a second thickness, for providing a greater degree of flexability, where the first thickness is greater than the second thickness (col. 6, line 50 to col. 7, line 4 of Meibock). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Check would be modified wherein a thickness of the shell varies between the zones of the shell for providing greater stability and protection in thicker areas of the shell, and for providing a greater degree of flexability in the in the less thick areas of the shell. 

Claims 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Corbeil, and in further view of US 2017/0080323 A1 to Dubois (hereinafter “Dubois”). 
	For claim 51, Chen does not specifically disclose the skate boot of claim 1, wherein the shell comprises a reinforcing rib.
	However, attention is directed to Dubois teaching an analogous skate and boot assembly (abstract of Dubois) wherein the toe cap comprises projections 134 in the form of ribs for purposes of providing additional protection to the toe area of the shell (para 0082 of Dubois). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Chen would be further modified to wherein the shell comprises a reinforcing rib, as taught by Dubois, for purposes of providing additional protection to the toe area of the shell. 

	For claim 52, Chen does not specifically disclose the skate boot of claim 1, wherein the shell comprises a plurality of reinforcing ribs. 
However, attention is directed to Dubois teaching an analogous skate and boot assembly (abstract of Dubois) wherein the toe cap comprises projections 134 in the form of ribs for purposes of providing additional protection to the toe area of the shell (para 0082 of Dubois). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Chen would be further modified to wherein the shell comprises a plurality of reinforcing ribs, as taught by Dubois, for purposes of providing additional protection to the toe area of the shell. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732